Case 2:09-cv-05395-BRM-JAD Document 449 Filed 02/08/21 Page 1 of 1 PageID: 8378




                                               February 8, 2021



 VIA ECF

 Honorable Joseph A. Dickson, U.S.M.J.
 United States District Court
 District of New Jersey
 M.L. King, Jr. Federal Bldg. & U.S. Courthouse
 50 Walnut Street
 Newark, NJ 07102

            Re:   Krishanthi, et al. v. Rajaratnam, et al.
                  Civil Action No. 09-5395 (BRM)(JAD)

 Dear Judge Dickson:

        Plaintiffs have filed a proposed scheduling order today regarding the completion of Phase
 1 discovery. Your Honor’s Text Order dated December 15, 2020 [ECF 445] required that the
 proposed order be on joint submission.

        The parties have not been able to reach agreement on the form of order. Thomas Valen,
 counsel for Defendants, has asked me to indicate that this submission is not joint and that
 Defendants intend to file a separate submission. If Defendants’ submission is other than a
 competing form of order, Plaintiffs reserve the right to respond.


                                               Respectfully submitted,

                                               /s/ Joseph J. DePalma

                                               Joseph J. DePalma

 JJD:cd
 Enclosure
 cc:    All Counsel (via ECF)




 857609.1
